Citation Nr: 1740087	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right hip osteoarthritis, to include as secondary to service-connected lumbar spine degenerative disc disease and osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2014.  This matter was originally on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In May 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must obtain an additional VA opinion addressing the etiology of the Veteran's right hip disorder.  

The Veteran underwent VA examination in February 2011 at which time he reported a history of playing running back for the Marine Corps and had many injuries to the right hip that were diagnosed as pulled groin muscle.  After review of the Veteran's file and examination of the Veteran, the examiner opined that the Veteran's right hip degenerative joint disease was more likely than not NOT due to active duty injuries.  The examiner noted that there no hip injuries or groin pulls noted in the service treatment records, only a bruised right thigh.  The examiner stated that the first documentation of right hip degenerative joint disease was made on x-ray in December 1999, twenty-one years after the Veteran's discharge from service.  The examiner noted that traumatic degenerative joint disease would have been expected to present within five years of the Veteran's initial injury. 

The Veteran underwent VA examination in December 2014 at which time the examiner stated,

STR documented injury of the right thigh associated with playing sports in 1978.  The diagnosis was bruised thigh. No evidence of bone or ligament injury.  No further clinic visit associated with this condition.  No residual about the injury was documented in Separation exam. No other football injuries related to hip areas were documented.  There is no evidence of internal derangement of the right hip associated with the injury.  [The Veteran's wife] noted in her letter that veteran had many injures, pain never went away and Marine Corp never offered or encouraged any therapy for the injury.  I did not find evidence of many injuries associated with playing football and there was no complaint of hip pain or abnormalities of hip in separation exam.

The examiner opined that it was less likely than not that the Veteran's right hip osteoarthritis was caused or aggravated by his service-connected lumbar spine DDD and osteoarthritis.  The examiner stated,

Veteran had a MVA in 1995 and was diagnosed with Myofascial injury.  There were no lumbar spine DDD and osteroarthritis at that time.  The first documentation of right hip DJD was made on x-ray 12/22/1999, 7/31/2002 hip X ray showed mild DJD both hips.  2/13/2006 X ray right hip showed definitive progression of DJD.  Veteran had right hip arthoplasty on 12/16/2008.  X ray lumbar spine 9/22/2009 did not show evidence of lumbar DDD and osteroarthritis, but Right hip arthroplasty was already noted in this x ray.  Clearly, even before veteran developed back DDD and osteroarthritis, his right hip DJD was already progressed to the point that hip arthroplasty had to be done.  There is no evidence that his right hip DJD was caused by or aggravated by his service connected lumbar spine DDD and osteoarthritis.

The December 2014 examination report includes incorrect information which casts doubt on the validity of its findings.  The motor vehicle accident was in 1975, prior to the Veteran's active duty service, and not 1995.  Thus, the Board finds an additional VA opinion addressing the etiology of his right hip disorder is necessary.

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be requested from an appropriate VA examiner, preferably a physician with expertise in diagnosing and treating disorders of the hips and thighs.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  

The examiner should opine:

a.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right hip osteoarthritis began in service, was caused by service, or is otherwise etiologically related to service, to include his participation in football. 

In rendering the requested opinion, the examiner should address the lay statements by the Veteran and his ex-wife regarding in-service football injuries and ongoing pain. 

The examiner is also requested to address the June 26, 2012, VA treatment record indicating that based on reporting practices, the Veteran's in-service groin pain may have been secondary to a hip injury. 

b.  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right hip osteoarthritis was caused or aggravated by his service-connected lumbar spine degenerative disc disease and osteoarthritis.  

In rendering the requested opinions concerning secondary service-connection, the examiner should note that the Veteran's pre-existing chronic myofascial injury of the lumbosacral area and associated back pain predated service and, therefore, predated the Veteran's right hip osteoarthritis. 

The examiner should provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




